Citation Nr: 0322013	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
eye aphakia, postoperative, cataract.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to July 
1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran was afforded a hearing before a hearing officer 
at the RO in November 1999.  A transcript of the hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  Service connection for cataracts was denied in a June 
1987 rating decision.  The veteran did not appeal.  

2.  The evidence submitted subsequent to the June 1987 rating 
decision does not bear directly and substantially upon the 
specific matters under consideration, and alone or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims or is cumulative.  


CONCLUSION OF LAW

The June 1987 rating decision denying service connection for 
left eye cataracts is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In May 1987, the veteran filed a claim for entitlement to 
service connection for a right eye condition.  He stated that 
he had developed cataracts in the right eye and had had an 
implant.  Service connection for "cataracts, postoperative" 
was denied by the RO in June 1987.  The decision notes that 
he had had a right eye cataract removed in June 1983 and a 
left eye cataract removed in April 1987.  The veteran was 
notified of the decision and did not appeal.  In June 1997, 
the veteran filed a petition to reopen a claim for service 
connection for cataracts.  The RO, by rating decision dated 
in October 1997, denied reopening the claim of entitlement to 
service connection for cataracts.  The veteran perfected an 
appeal of the RO's October 1997 denial of reopening the claim 
of entitlement to service connection for cataracts.  By 
rating decision dated in June 2000, the RO granted service 
connection for right eye aphakia, postoperative, cataract.  

The evidence of record at the time of the July 1987 rating 
decision was as follows:

Service medical records are negative for complaints or 
findings of cataracts in the left eye.  A treatment record, 
dated in October 1963, reflects complaints of "red eye."  
The examiner noted that he had had trouble sleeping.  In a 
May 1965 record of treatment from the eye clinic, the 
examiner noted no trouble.  A July 1967 report of examination 
shows that the ophthalmoscopic examination, field of vision, 
and the eyes were normal.  On the accompanying medical 
history, he denied having or having had eye trouble.  An 
April 1971 report of examination shows that ophthalmoscopic 
examination and the eyes were normal.  Field of vision and 
intraocular tension were noted to be normal.  A report of 
examination, dated in March 1979, shows that ophthalmoscopic 
examination and the eyes were normal.  Left eye visual acuity 
was 20/20.  The October 1980 separation examination report 
shows that ophthalmoscopic examination and the eyes were 
normal.  Visual acuity in the left eye was 20/20 and the eyes 
were assigned a profile of "1."  On the accompanying 
medical history, he denied having or having had eye trouble 
and denied the use of contact lenses.  

A treatment record, dated in January 1987, notes that the 
veteran was developing a cataract in the left eye.  In April 
1987, he underwent cataract extraction with implant in the 
left eye.  

The evidence added to the record since the prior final denial 
includes the following:

By letter dated in April 1998, D. M. noted the veteran's 
reported history, to include left eye cataract surgery in 
1984.  In referencing the right eye, D. M. related that the 
cataract had most likely been in the early stages of 
development prior to separation.  

On VA examination in December 1999, the examiner noted the 
veteran's history of having had cataract surgery a year after 
separation.  The diagnosis was pseudaphakia.  The examiner 
related that, in general, cataracts in young individuals, 
evolved very fast.  He stated that it was likely that the 
cataracts had started forming a year prior to surgery.  

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the October 1997 rating decision of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the December 1997 
statement of the case and in the June 2000 and July 2001 
supplemental statements of the case.   The Board concludes 
that the discussions in the October 1997 rating decision and 
in the statement and supplemental statements of the case, 
which were all sent to the veteran, informed him of the 
information and evidence needed to substantiate the claim.  
In May 2001, he was advised of the evidence he needed to 
submit to substantiate his claim, VA's duty to notify him 
about his claim, VA's duty to assist in obtaining evidence 
for his claim, what the evidence must show to substantiate 
his claim, what information or evidence was needed from him, 
what he could do to help with his claim, and what VA had done 
to help with his claim.  In addition, by letter dated in July 
2003, he was advised of the procedures by which to submit 
additional evidence in support of his claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim, and did so before a hearing officer 
in November 1999.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  

Analysis

At the time of the prior denial in June 1987, the evidence of 
record included service medical records, the veteran's claim, 
and post-service medical records.  The Board notes that the 
rating decision denied service connection for "cataracts, 
post operative."  

Service connection for cataracts (pleural) was denied in a 
1987 rating decision.  The decision specifically referenced 
the left eye and the right eye.  At that time, there was 
evidence of a postoperative left eye cataract (disability).  
However, there was no competent evidence of an in-service 
cataract and there was no competent evidence of a 
relationship of a left eye cataract to service.  The veteran 
was notified of the decision; he did not appeal and that 
decision became final.
 
Since that determination, the veteran has applied to reopen a 
claim for a left eye cataract.  The evidence submitted since 
the prior final denial is not new and material.  Examiners 
have variously reported that there was left eye cataract 
surgery in 1987 or 1984.  The fact that there had been post 
service cataract surgery was previously established as 
reflected in the June 1987 rating decision, and such evidence 
is cumulative.  Examiners have also opined that cataracts may 
develop quickly and that the veteran may have had the 
cataract one year prior to surgery.  This evidence is not new 
and material.  Whether the correct date of surgery is 1984 or 
1987, when we accept the examiner's opinion without question, 
the beginning of the left eye cataract is placed in 1983 or 
1986.  Each date is post service.  Since the existence of a 
post service left eye cataract had previously been 
established, changing the date to another post service date 
is not material.  White v. Brown. 6 Vet. App. 247 (1994).


ORDER

The application to reopen the claim of entitlement to service 
connection for left eye aphakia, postoperative, cataracts, is 
denied.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 



